NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1777-15T1

SANDRA VILLEGAS,

        Plaintiff-Respondent,

v.

JAMES VILLEGAS,

     Defendant-Appellant.
______________________________

              Submitted May 8, 2017 – Decided July 10, 2017

              Before Judges Nugent and Currier.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Passaic County, Docket No. FM-16-574-10.

              LaRocca Hornik Rosen Greenberg & Patti, LLC,
              attorneys for appellant (Frank J. LaRocca,
              Sarah Martynowski, and Stacey L. Miller, on
              the briefs).

              Geraldine E. O'Kane, attorney for respondent.

PER CURIAM

        Defendant James Villegas appeals from the October 15, 2015

order, reinstating the equitable distribution (ED) award from the

Judgment of Divorce (JOD) after remand from this court.                    Because
we are satisfied that the family part judge adequately clarified

his reasoning for the ED, as directed in the remand, we affirm.

     After nineteen years of marriage, plaintiff Sandra Villegas

filed a complaint for divorce.        Following a trial, a JOD was

entered in June 2011; an accompanying memorandum of decision was

issued in November 2012.       Defendant appealed from the court's

decision, specifically challenging the determinations of alimony

and child support, and the allocation of college costs.     In our

review, we found no reason to disturb the judge's calculations of

income for alimony, child support, and college cost allocations,

and affirmed those awards.     Villegas v. Villegas, No. A-2516-11

(App. Div. August 11, 2014).

     In its consideration, however, the panel queried whether the

ED decision in which both parties kept their respective accounts

was correct.   It appeared that plaintiff was favored by $81,500

($14,000 of plaintiff's current account monies and $67,500 of

plaintiff's funds in her own investment accounts).    As a result,

we remanded the matter "for clarification . . . as to whether [the

judge] intended to allow plaintiff to retain the [excess monies],

and to articulate his reasons for the allocation, or whether the

allocation was an oversight and if so what distribution would be

appropriate." Id. (slip op. at 23-24)



                                  2                        A-1777-15T1
     In response, the family part judge issued an order and

supplemental memorandum of decision amending the JOD.               In the

memorandum, the judge stated that he intended the difference

between the $126,000 alimony award and $140,000 defendant was

entitled to under ED - $14,000 - to be an offset as he had granted

plaintiff less years in alimony than requested, and he found the

amount she had requested likely not enough to meet her overall

budget.   Therefore, the $14,000 difference was intentional.

     The judge further determined that he had "overlooked" the

credit to which defendant was entitled with regard to plaintiff's

assets that she had used to buy out defendant's interest in the

marital home ($40,000) and the purchase of the building housing

her business ($95,000) totaling $135,000.         Using the 50/50 ED

split set forth in the JOD, the judge concluded that defendant was

entitled to $67,500.

     Plaintiff   moved   for   reconsideration   of   the   court    order,

advising that both the Appellate Division and the trial judge were

mistaken in their respective calculations of the funds comprising

the $135,000.    She attributed the error to the fact that she had

not changed the figure listed on her "Assets" section of her Case

Information Statement (CIS) from the time of its filing through

the trial.   The figure of $265,000 noted under "Assets" in the CIS

at the time of the filing of the complaint had diminished to

                                   3                                A-1777-15T1
$77,000 at the time of trial.               Plaintiff had withdrawn monies for

the purchase of defendant's interest in the marital estate, as

well   as   the       purchase   of   her    business     and   building,   and     its

concomitant costs.

       In an oral ruling on March 27, 2015, the judge agreed that

he, in fact, had been mistaken in his December 2014 order, and

that   after      a    more   thorough      review   of   the   papers   and     trial

testimony, it was "very very clear" that the $265,000 had been

"double counted" by himself and the Appellate Division.                               He

concurred that there was only $77,000 that remained available for

distribution in plaintiff's personal accounts at the time of trial.

The judge also noted that defendant had not raised the issue of

an unbalanced ED in the appeal nor contested in any manner the

distribution of the parties' accounts.

       In a supplemental memorandum and order of October 15, 2015,

the judge memorialized his oral decision.                  He reiterated that the

award of ED in the JOD included the $265,000 listed in the CIS,

and that plaintiff's oversight in not changing the figure at trial

had caused some confusion to both this court and himself upon

remand.

       In this appeal, defendant asserts that the trial court failed

to comply with this court's order to articulate its reasons for

the allocation of the parties' assets, and its calculations remain

                                             4                                 A-1777-15T1
ambiguous.1   In positing this argument, defendant does not provide

any   specific    information   or       calculations     to   support   his

entitlement to an additional $67,000 in ED.             As noted, defendant

did not argue in the first appeal that the allocation of ED was

incorrect.    He does not dispute plaintiff's accounting of the

monies in her personal accounts.

      We are satisfied that the trial judge adequately accounted

for the allocation of the ED in his March 2014 oral decision and

October 15 memorandum.    Contrary to defendant's assertion, we did

not order defendant be awarded $67,000; we requested clarification

and a reasoning for the allocation.            That was accomplished on

remand.

      Affirmed.




1
  Defendant does not contest the trial court's determination that
$14,000 was an offset of the award of alimony to plaintiff against
the differential in ED.

                                     5                              A-1777-15T1